Appeals by two custodian engineers employed by the board of education of the city of New York to care for and maiutain two public schools in that city. A given sum of money is allotted to a custodian for the care, cleaning and maintenance of the school of which he has control. He employed assistants with the approval of the board of education, which fixes the hours of work and the minimum wage. These custodians were selected under the statutes and rules governing civil service employees, and belong to the State Retirement Fund, to which contributions are made upon the salary fixed by the board of education. The claimants were not employees of the custodian. The decisions of the Unemployment Insurance Appeal Board reversed and claims dismissed. Hill, P. J., Crapser, Heffernan and Foster, JJ., concur; Bliss, J., dissents, with a memorandum.